          -· ·- --·..:::-=====~
                                                I
      -_, '~('.TR,)NICALLY FILED I
                            I                   p
                                                                                                Akin Gump
              /I /JI{ ft 1f
           ---1,--+,---
.i, .... -~ BLED:
                            II                                                                  STRAUSS HAUER & FELD LLP
II
. . .=========!              I
                                                                                                BRIAN T. CARNEY
                                                                                                +1212 .8728156/fax: +1 212.872.1002
                                                                                                bcarney@akingump.com




                                                        November 13, 2019

     VIA ELECTRONIC COURT FILING

     The Honorable Barbara Moses
     Magistrate Judge, United States District Court
     Southern District of New York
                                                                                               MEMO ENDORSED
     500 Pearl Street
     New York, NY I 0007

            Re:     S.G .. et al. v. Success Acad. Charter Sch., Inc .. et al., No. l 8-cv-02484

     Dear Magistrate Judge Moses:

             We represent the plaintiffs in the above-captioned matter. We write with the consent of all
     parties in the above-captioned matter to request an adjournment of the settlement conference
     currently scheduled with Your Honor on November 21, 2019. The parties made one previous
     request for adjournment on June 28, 2019, which the Court granted on July 1, 2019. The parties
     request this adjournment because they have reached a tentative settlement agreement and require
     additional time to finalize the terms of the agreement.

            For this reason, the parties request jointly that the Court adjourn the November 21, 2019
     settlement conference and reschedule the settlement conference either for January 16, 2020 or for
     January 23, 2020.


                   Application GRANTED. The settlement conference scheduled for
                   November 21, 2019 is ADJOURNED to January 16, 2020, at
                   2:15 p.m. All other prov1s1ons of the Court's Order
                   Scheduling Settlement Conference (Dkt. No. 86) remain in effect.
                   SO          E




                   Barbara Moses, U.S.M.J.
                   November 14, 2019




                    One Bryant Park I New York , New York 10036-6745 1212 .872 .1000 I fax: 212 .872 .1002 I aki ngump.com
                                                                 Akin Gump
                                                                 STRAUSS HAUER & FE LD LLP




The Honorable Barbara Moses
November 13 , 2019
Page 2

                              Respectfully submitted,




AKIN GUMP STRAUSS HAUER                      BRONX LEGAL SERVICES
& FELD LLP

Isl Brian T. Carney                          Isl Nelson Mar
Brian T . Carney                             Nelson Mar
Anne M. Evans                                Christopher Lamb
David C. Bethea                              Nanette Schorr
Patrick J. Glackin                           349 East 149th Street
One Bryant Park                              Bronx, NY 10451
New York, NY 10036                           Tel: (718) 928-3756
Tel : (212) 872-1000                         Fax: (718) 401-7097
Fax : (212) 872-1002                         nmar@ lysnc.org
bcarney@akingump .com                        clamb@ lsny.org
aevans@akingump.com                          nschorr@ lsnybronx.org
dbethea@akingump.com
pglackin@akingump.com

                              Attorneys for Plaintiffs
